Citation Nr: 0119702	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
nebula of the left eye.

2.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.

3.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1957 to February 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision in 
which the RO denied increased (compensable) ratings for a 
nebula of the left eye, bilateral defective hearing and 
malaria.  The veteran appealed and was afforded a hearing at 
the RO before a local hearing officer in June 2000.  His 
claims were denied by the hearing officer as reflected in a 
supplemental statement of the case (SSOC) in August 2000.

By rating decision of October 1999, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating, effective January 22, 1999.  Inasmuch as 
the veteran currently has a compensable service-connected 
disability, as reflected by the 30 percent rating for his 
PTSD, the issue of entitlement to a 10 percent rating based 
on multiple noncompensable service-connected disabilities 
pursuant to the provisions of 38 C.F.R. § 3.324 (2000), which 
was addressed in the August 2000 supplemental statement of 
the case, has been rendered moot.


FINDINGS OF FACT

1. The current clinical findings do not demonstrate that the 
veteran currently has a nebula of the left eye; corrective 
visual acuity in the left eye is 20/20.


2.  The most recent VA audiometric examination of the 
veteran's bilateral hearing loss shows that the veteran has 
Level I hearing in the left ear and Level III hearing in the 
right ear.

3.  The veteran does not currently have malaria or any 
residual symptoms associated with malaria.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a nebula of the 
left eye are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6009, 6079, 6081 (2000).

2. An increased (compensable) rating for bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.85, Table VI, 
Table VII, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, 
Tables VI, VIa, and VII, 4.86 (2000).

3.  The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 

Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

With respect to the veteran's claims of entitlement to 
increased (compensable) ratings for his service-connected 
nebula of the left eye, bilateral defective hearing, and 
malaria, the Board is satisfied that all available relevant 
evidence has been obtained regarding those claims, and that 
no further assistance to the veteran is required to comply 
with either 38 U.S.C.A. § 5107(a) (2000) or the Veterans 
Claims Assistance Act of 2000.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment for 
each disability, the disability must be viewed in relation to 
its history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Following a review of the claims folder, the Board finds that 
increased (compensable) ratings are not warranted for a 
nebula of the left eye, bilateral defective hearing, or 
malaria.

At his RO hearing in June 2000, the veteran testified that 
his left eye condition bothers him a little bit when he is 
driving at night because of blurred vision.  With regard to 
his hearing loss, the veteran stated that he has experienced 
increasing difficulty and is concerned that he will not pass 
his medical physical for work because his hearing loss causes 
problems for him as a truck driver.  As to his service-
connected malaria, the veteran related that he continues to 
have some episodes of unexplained fever on occasion and 
frequent periods of chills, occurring two times in six 
months.

The veteran's nebula of the left eye has been evaluated under 
the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6009 
pertaining to an unhealed injury of the eye.  Diagnostic Code 
6009 provides that unhealed eye injuries, in chronic form, 
are to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  Minimum 
rating during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2000).  When visual acuity in 
one eye is 20/40 and vision in the other eye is 20/40, a zero 
percent rating is assigned.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2000).  A 10 percent rating is provided for a 
large or centrally located scotoma.  Diagnostic Code 6081.

On VA visual examination in July 1998, the veteran reported a 
history of a metallic foreign body injury to his left eye in 
service in 1971.  He indicated that the foreign body was 
removed from his eye two years later.  On examination, 
entering visual acuities through his glasses were 20/20 in 
each eye.  The veteran's pupils were equal, round and 
reactive to light; there was no afferent pupillary defect.  
Extraocular muscles were full and intact.  Refraction 
revealed a hyperopic refractive error which corrected his 
vision to 20/20 in each eye.  Slit lamp examination was 
remarkable for an old subepithelial corneal scar in the left 
eye which was noted to be consistent with the veteran's 
reported history.  The remainder of the slit lamp examination 
was healthy and unremarkable.  Intraocular pressures were 
normal and dilated retinal examination revealed a healthy 
internal ocular structure with clear macula and healthy 
vasculature.  The diagnostic impression was hyperopic 
refractive error with best corrected visual acuity of 20/20, 
and a residual corneal scar in the left eye.

On the most recent VA visual examination in June 2000, the 
veteran again reported a history of an incident in service in 
which a piece of metal lodged in his left eye and had to be 
removed.  On examination, visual acuity corrected with 
existing eyeglasses was 20/30 in the right eye and 20/25 in 
the left eye.  Extraocular muscles were full and intact.  
Refraction revealed a hyperopic and astigmatic refractive 
error which corrects his vision to 20/20 in each eye.  A 
prescribed bifocal was noted to correct his near vision to 
20/20.  Slit lamp examination revealed healthy ocular 
structures and was essentially unremarkable.  There was no 
evidence of corneal scarring or other residuals of his 
reported history.  The posterior pole was healthy and intact 
with no evidence of holes, tears or detachments of the 
peripheral retina.  The diagnostic impression was history of 
foreign body removal from the left eye with no apparent 
residual damage and otherwise excellent eye health, and 
hyperopic and astigmatic refractive error with a best visual 
acuity of 20/20 in each eye.

As noted above, there is no evidence of a current nebula of 
the left eye.  The veteran's corrected visual acuity is 20/20 
in the left eye.  There is no current scarring, and, as such, 
no basis for assignment of a current 10 percent rating for a 
large or centrally located scotoma.  The service-connected 
left eye disorder does not involve pain, rest requirements, 
episodic incapacity or evidence of active pathology.  The 
clinical findings do not warrant a compensable rating under 
any applicable diagnostic code in the rating schedule.  The 
veteran's appeal on this issue is denied.


Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998, 2000).

The provisions of the rating criteria governing the 
evaluation of service-connected hearing loss were changed, 
effective June 10, 1999.  64 Fed. Reg. 25209 (May 11, 1999).  
Nevertheless, the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or new criteria, 
Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used 
to calculate 
the rating to be assigned.  38 C.F.R. § 4.85 (1998,2000).  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of §4.85 is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(1998,2000).

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2000).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2000).

On VA audiometric examination in July 1998, audiometric 
testing revealed puretone thresholds of 35, 20, 40, 55 and 75 
decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, with an average of 49 decibels and 
a 88 percent discrimination score.  In the right ear, the 
veteran had puretone thresholds 

of 35, 25, 60, 70 and 90 decibels at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, with an average of 61 decibels and a 
discrimination score of 88 percent.  The diagnostic 
impression was moderately severe to severe sensorineural type 
hearing loss.

VA audiometric examination was most recently conducted in 
June 2000.  The veteran reported a progressive hearing loss 
since 1965.  He indicated that he was currently wearing a 
hearing aid in his right ear and had difficulty hearing what 
people are saying.  The veteran described a history of 
acoustic trauma in service and reported problems with 
tinnitus as well.  Audiometric testing revealed puretone 
thresholds of 25, 15, 45, 60 and 75 decibels in the left ear, 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively, 
with an average of 49 decibels and a 92 percent 
discrimination score.  In the right ear, the veteran had 
puretone thresholds of 25, 50, 60, 75 and 90 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, with an average of 69 
decibels and a discrimination score of 84 percent.  The 
diagnostic impression was moderately severe sensorineural 
type hearing loss in the right ear and moderate sensorineural 
type hearing loss in the left ear.

Applying the June 2000 test results to 38 C.F.R. § 4.85, 
Table VI (1998), the veteran has a numeric designation of 
Level I hearing in the left ear and Level III hearing in the 
right ear.  Application of 38 C.F.R. § 4.85, Table VII 
(1998), results in a finding that an increase in the 
currently assigned noncompensable rating is not 
warranted.  The same results are obtained by applying the 
results of the audiometric testing to 38 C.F.R. § 4.85, 
Tables VI and VII (2000). Additionally, as noted in the 
results set out above, the veteran did not have thresholds of 
55 or greater in each of the specified frequencies, and did 
not have thresholds of 70 decibels or more at 2,000 Hertz.  
Consequently, 38 C.F.R. § 4.86 (2000) is not for application.  
Moreover, no examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c) (1998, 2000).  Against 
this background, an increased (compensable) rating is not 
warranted and the appeal on this issue is denied.



Active malaria is rated 100 percent disabling under the 
provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2000).  
A legislative note following Diagnostic Code 6304 indicates 
that the diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  When malaria 
is not active, ratings are based on residuals such as liver 
or spleen damage under the appropriate system.

On VA examination in July 1998, the veteran reported that he 
was diagnosed with malaria in service in 1972 after he 
developed a high fever with chills.  He was subsequently 
treated for malaria in a Naval hospital in San Diego, 
California.  On examination, no lingual, buccal, or 
pharyngeal lesions were noted.  Examination of the lungs 
revealed normal breath sounds without adventitious sounds and 
the abdomen did not reflect hepatosplenomegaly.  No loin 
tenderness was evident.  Examination of the joints revealed 
no swelling or deformity.  The VA examiner concluded that the 
veteran had a history of treatment for malaria with no 
follow-up problems noted and no evidence of recurrence of 
malaria.

On the most recent VA examination for malaria in June 2000, 
the veteran reported a history of exposure to malaria in 
service.  The veteran brought documentation from his claims 
folder and service medical records which confirmed diagnosis 
and treatment for malaria in service.  His clinical 
manifestations in service were reported to include high 
fevers and shaking chills.  The veteran was treated with 
chloroquine and primaquine.  The veteran complained of six 
exacerbations since 1971.  He described getting chilly and 
having a shaking feeling with a temperature.  He denied being 
re-treated with any quinolines and denied current symptoms.  
The veteran was noted to be asymptomatic at present.  The 
diagnosis was history of malaria.

With respect to the veteran's service-connected malaria, 
there is no evidence to suggest the presence of any active 
malaria or symptomatic residual of malaria in the 

claims folder.  Absent the required clinical findings to 
support a compensable rating for malaria or residuals 
thereof, the appeal on this issue must also be denied.


ORDER

1.  An increased (compensable) rating for a nebula of the 
left eye is denied.

2.  An increased (compensable) rating for bilateral defective 
hearing is denied.

3.  An increased (compensable) rating for malaria is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

